Citation Nr: 1543314	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for tuberculosis.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel












INTRODUCTION

The Veteran had active duty service from October 1971 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington, which granted service connection for tuberculosis and assigned an initial noncompensable rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a clinical pulmonary examination.  In January 2013, the RO notified him that he was scheduled for an examination a private provider (QTC) that would contact him directly about the details.  However, a report about two weeks later from QTC shows that they cancelled the examination request due to non-receipt of the claims folder.  In February 2013, the RO obtained a pertinent VA medical opinion that warranted the grant of service connection.  Notably, the examiner referenced a May 2012 chest X-ray that is not of record, and must be obtain on remand, along with any updated VA treatment records.  

The Veteran is disputing the initial rating and has indicated willingness to report for a clinical examination.  See July 2013 Veteran statement.  Consequently, the claim must be remanded to furnish an appropriate VA pulmonary examination to determine whether the Veteran currently has any tuberculosis residuals and if so, their severity.  

The Board emphasizes that it is important that the Veteran report for his scheduled VA examination.  His failure to attend any scheduled VA examination without showing good cause may adversely affect his claim.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated after November 2012, to include a copy of the May 2012 chest X-ray report, as referenced in the February 2013 VA opinion.  Ensure that all VA diagnostic tests or pulmonary function tests are included with the requested records.  

2.  Then schedule the Veteran for a VA respiratory examination, to include pulmonary function tests (PFTs).  The examination report should the following: forced vital capacity (FVC); forced expiratory volume (FEV-1) predicted value; ratio of FEV-1 in one second to FVC; and capacity of the lung for carbon monoxide by the single breath method DLCO (SB) scores, as well as all other relevant data required to rate respiratory disorders.  The examiner must clearly identify all respiratory impairment due to tuberculosis.  

If the DLCO (SB) test is not useful or valid, the examiner should explain why.  If the PFTs do not reflect the Veteran's current pulmonary function or cannot be successfully performed, the examiner should also explain why.
 
3. After completing the actions detailed above, and any other necessary development, readjudicate the claim.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

